              Case 5:19-cv-00762-D Document 1 Filed 08/20/19 Page 1 of 13



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) JLL CONSULTING, LLC,

                   Plaintiff,
                                                                   CIV-19-762-D
v.                                                      Case No. ___________
                                                        JURY TRIAL DEMANDED
(1) GAILLARDIA COMMUNITY
ASSOCIATION, INC., an Oklahoma
Not-for-Profit Corporation;
(2) GAILLARDIA INVESTORS, LLC,
an Oklahoma Limited Liability
Company;
(3) JAMES FLOYD KYSER, an
individual; and (4) L. DICKSON
FLAKE, an individual,

                   Defendants.


                                          COMPLAINT

         Plaintiff, JLL Consulting, LLC (“JLL”), for its Complaint against Defendants

(1) Gaillardia Community Association, Inc. (“GCA”); (2) Gaillardia Investors, LLC

(“GI”); (3) James Floyd Kyser (“Kyser”); and (4) L. Dickson Flake (“Flake”), alleges and

states as follows:

                                            I.
                            PARTIES, JURISDICTION, AND VENUE

         1.        JLL is a limited liability company formed under the laws of Florida, and its

sole member, Ernest Litty, Jr., is also a citizen of, and domiciled in, Florida.

         2.        GCA is an Oklahoma not-for-profit corporation, and, upon information and

belief, has its principal place of business in Oklahoma City, Oklahoma.



1944297.1:000246:00002
              Case 5:19-cv-00762-D Document 1 Filed 08/20/19 Page 2 of 13



         3.        GI is an Oklahoma limited liability company, and, upon information and

belief, has its principal place of business in Oklahoma City, Oklahoma.

         4.        Kyser, an individual, is the managing member of GI and, upon information

and belief, is domiciled in Arkansas.

         5.        Flake, an individual, upon information and belief, is domiciled in Arkansas.

         6.        The matter in controversy, exclusive of interest and costs, exceeds the sum

of Seventy-Five Thousand Dollars ($75,000.00) and, as shown herein, diversity of

citizenship exists.

         7.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1),

and venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1)–(2), because a

substantial part of the events or omissions giving rise to this action occurred within this

judicial district, and because the both GCA and GI are domiciled in this judicial district.

                                            II.
                                   FACTUAL BACKGROUND

         8.        This case concerns a certain section of the Gaillardia Development in

Oklahoma City, Oklahoma known as the Promenade at Gaillardia or, officially, Gaillardia

Residential Community, Section X (the “Promenade”).

               Creation of JLL’s Construction Rights and Development Rights

         9.        By a Supplemental Declaration of Covenants, Conditions, and Restrictions

for Gaillardia, Gaillardia Development Company, LLC (“GDC” as Declarant) included and

added the Promenade to the terms of prior Declarations, as amended and supplemented,

for the Gaillardia Residential Properties; GDC both dated and recorded the same on August


                                                  2
1944297.1:000246:00002
               Case 5:19-cv-00762-D Document 1 Filed 08/20/19 Page 3 of 13



17, 2010, in the Oklahoma County land records at Book RE11435, Page 904 (the

“Supplemental Declaration”).

         10.       Within the same Supplemental Declaration, GDC also (i) reserved unto itself

the exclusive right to develop, build, and market all improvements (“Development Rights”)

within the Promenade and (ii) reserved unto Tri-Core Custom Homes, LLC, d/b/a

Gaillardia Construction Company (“Tri-Core Custom Homes”), the exclusive right to

perform and complete the construction of all improvements within the Promenade

(“Construction Rights”).

         11.       By a Binding Agreement, executed on March 13, 2014, but effective March

1, 2015, and recorded on March 26, 2015, in the Office of the County Clerk of Oklahoma

County, Oklahoma, Phillip Herrington, as the sole and managing member of Tri-Core

Custom Homes, stated that Tri-Core Custom Homes and JLL had entered into a binding

agreement under which Tri-Core Custom Homes would sell to JLL its exclusive

Construction and Marketing Rights in the Promenade under a Purchase and Sale

Agreement.

         12.       In mid-March, 2015—effective March 1, 2015—JLL, as purchaser, as well

as both Tri-Core Custom Homes and GDC, as Sellers, entered into a Purchase and Sale

Agreement in order to fully memorialize and document the transaction described in the

Binding Agreement, under which GDC and Tri-Core Custom Homes agreed to sell, and

JLL agreed to purchase, the Development Rights reserved by GDC and the Construction

Rights reserved unto Tri-Core Custom Homes in the Supplemental Declaration. Once

again, the consideration recited in that Agreement is “certain financial accommodations”

                                                 3
1944297.1:000246:00002
               Case 5:19-cv-00762-D Document 1 Filed 08/20/19 Page 4 of 13



from JLL to Tri-Core Custom Homes and GDC.

         13.       By an Amendment to Supplemental Declaration of Covenants, Conditions,

and Restrictions for Gaillardia and Assignment (“Amendment to Supplemental

Declaration”), GDC, Tri-Core Custom Homes, JLL and others both clarified and placed in

the public record the fact that JLL owned the sole and exclusive right, title, and interest in

and to the Development Rights and the Construction Rights for the Promenade, effective

March 1, 2015, and again stated that such Rights were assigned to JLL. The Amendment

to Supplemental Declaration was filed in the Office of the County Clerk of Oklahoma

County, Oklahoma on July 22, 2015 in Book RE 12882, Page 785.

                                   Prior Relevant Litigation

         14.       On October 28, 2015, JLL filed a Complaint in the United States District

Court for the Western District of Oklahoma seeking declaratory judgment that it was the

owner of the Development and the Construction Rights in the Promenade, said litigation

was styled as JLL Consulting, LLC v. Timberdell Road Group, LLC, Case No. 5:15-cv-

01211-F (“Timberdell Litigation”).

         15.       In the Timberdell Litigation, JLL provided evidence to the court, which

showed that it had been granted and vested with (i) the Development Rights and (ii) the

Construction Rights.

         16.       On November 3, 2016, the Court in the Timberdell Litigation entered an

Order Granting Summary Judgment to Plaintiff JLL. See JLL Consulting, LLC v.

Timberdell Road Group, LLC, Case No. 5:15-cv-01211-F, Dkt. No. 54.

         17.       The Court, in that Order, declared, in part, that the transfer of the

                                               4
1944297.1:000246:00002
               Case 5:19-cv-00762-D Document 1 Filed 08/20/19 Page 5 of 13



Development Rights and Construction Rights to JLL, pursuant to certain recorded and

unrecorded documents, was both effective and valid.

         18.       In or around this same time, another litigation matter relating to the

Promenade was occurring in the District Court of Oklahoma County between GCA as

against numerous parties, which importantly included, but was not limited to the following:

GI; GDC; Gaillardia Brownstones I, LLC; Philip L. Herrington; Tri-Core Custom Homes,

LLC; et al.; that litigation was styled as Gaillardia Community Association, Inc. v.

Gaillardia Development Company, LLC et al., CJ-2015-3000 (“GCA Litigation”).

         19.       During the course of the GCA Litigation, GCA foreclosed on certain

property within the Promenade; however, the trial court entered an agreed order in the GCA

Litigation—to which both GCA and GI agreed—that specifically held nothing in its

judgment was to be construed as either a foreclosure, or determination of the validity, lien,

or ownership in or to, either the Promenade, the Construction Rights, or the Development

Rights.

                               Effect of Prior Relevant Litigation

         20.       The effect of both the Timberdell Litigation and the GCA Litigation was that,

while GI effectively owned the Promenade’s physical real property, JLL owned the

exclusive rights to develop, construct upon, and market the Promenade’s physical real

property through its Development Rights and Construction Rights.

         21.       Thus, before GI (or any of GI’s agents or assigns) could either develop,

construct, or market any residences (or any other development) within the Promenade, GI

was required to obtain the consent or participation of JLL pursuant to JLL’s Construction

                                                 5
1944297.1:000246:00002
               Case 5:19-cv-00762-D Document 1 Filed 08/20/19 Page 6 of 13



Rights and Development Rights.

         22.       GCA, likewise, had an interest in the development of residences on and

within the Promenade, because such development lies within the lands encompassed by

GCA as an HOA and development of the Promenade would result in dues paid to GCA

pursuant to the recorded real property covenants.

     Communications Related to the Promenade’s Construction and Development

         23.       Throughout the course of 2017, 2018, and the early part of 2019, JLL

discussed with each of the Defendants, to some degree, the Promenade’s replat, which

would then be presented to the Planning Department of the City of Oklahoma City

(“OKCPD”) for approval; some of the most recent and relevant communications were as

follows:

         24.       On January 12, 2019, in response to JLL’s communication to Kyser inquiring

about the Promenade’s development, Kyser sent an e-mail to JLL asking that JLL stand by

and await a forthcoming response.

         25.       On March 22, 2019, Kyser e-mailed a copy of the then-most-recent replat

and development standards for the Promenade to JLL. In response, JLL reminded both

Kyser and Flake of JLL’s Construction Rights and Development Rights and JLL’s

expectation that those Rights be acknowledged accordingly.

         26.       On or around April 3, 2019, after JLL found out that GI, acting through both

Flake and Kyser, had submitted a revised plan of development for the Promenade to GCA

without his knowledge, JLL sent communication to GCA reminding GCA of JLL’s real

property interest in and to the Promenade and, thus, no development or construction may

                                                 6
1944297.1:000246:00002
               Case 5:19-cv-00762-D Document 1 Filed 08/20/19 Page 7 of 13



proceed without JLL’s participation and assent.

         27.       Two days later, on April 5, 2019, the attorney for GCA responded to JLL’s

communication referenced in ¶ 26 supra and represented both (1) that GCA had

communicated to GI that GI must resolve all issues with JLL regarding the Promenade,

and (2) that GI communicated that it would “stand by that responsibility.”

         28.       On June 19, 2019, JLL sent an e-mail to Kyser asking to be updated on the

progress with the Promenade and any proposed development plans.

         29.       On June 25, 2019, Kyser responded that he had been awaiting the final replat

of the Promenade and that the Promenade replat application had been submitted to the

OKCPD on June 7, 2019. In this same e-mail, Kyser advised JLL of utility plans, selection

of builders, and other matters previously discussed with JLL in light of his Construction

Rights and Development Rights.

         30.       Finally, Kyser also noted that the OKCPD would have a hearing on the

submitted application on July 11, 2019.

         31.       The OKCPD approved the Promenade final replat on July 11, 2019.

         32.       On July 22, 2019, counsel for GI sent a letter to the undersigned informing

them and JLL of a “Revocation of Prior Amendment and Amended and Restated

Supplemental Declaration of Covenants, Conditions, and Restrictions for Gaillardia”

(“Revocation”), which had been recorded in the Oklahoma County land records on April

16, 2019—a mere 11 days after the April 5th communication referenced in ¶ 27 supra; said

Revocation purported to “undo” JLL’s Construction Rights and Development Rights

previously granted, vested, and in fact deemed valid by this Court.

                                                 7
1944297.1:000246:00002
               Case 5:19-cv-00762-D Document 1 Filed 08/20/19 Page 8 of 13



         33.       Since 2015, each of the Defendants have been fully knowledgeable of JLL’s

exclusive Development Rights and Construction Rights, and each have been equally

knowledgeable that JLL—in light of, and as owner of, these same Rights—has maintained

an expectancy of compensation or other benefit should any development, construction, or

marketing take place within the Promenade.

         34.       Despite multiple assurances from Defendants, JLL learned that GI, as well

as Kyser and Flake, for their own individual benefit, had come to a side agreement with

GCA, in which Kyser and Flake would cause GI—in conjunction with GCA—to record

the Revocation.

         35.       JLL also learned that the Revocation was recorded in April, but not brought

to JLL’s attention until July 22, 2019, and then only after the OKCPD had approved the

submitted final replat of the Promenade.

         36.       Kyser and Flake—on behalf of GI and for each of their own individual

benefit—in conjunction with GCA both submitted and obtained approval of their own

replat of the Promenade without either honoring or acknowledging JLL’s Development

Rights and Construction Rights.




                                                 8
1944297.1:000246:00002
               Case 5:19-cv-00762-D Document 1 Filed 08/20/19 Page 9 of 13



                              III.
                    FIRST CAUSE OF ACTION
   (DECLARATORY JUDGMENT – THE REVOCATION IS VOID AND JLL’S
       DEVELOPMENT RIGHTS AND CONSTRUCTION RIGHTS ARE
        UNAFFECTED THEREBY – AS AGAINST ALL DEFENDANTS)

         37.       JLL both adopts and incorporates ¶¶ 1–36 as if fully set forth below.

         38.       An actual justiciable controversy exists regarding the effect of the

Revocation on JLL’s Construction Rights and Development Rights.

         39.       In light of both the Revocation’s language and the Defendants’ conduct, as

set forth herein, JLL is entitled to an Order from this Court that the Revocation has no

effect on the previously adjudicated validity and enforceability of JLL’s Construction

Rights and Development Rights.

         WHEREFORE, JLL prays for judgment of this Court determining that the

Revocation is ineffective to divest JLL of its Construction Rights and Development Rights,

and for such other relief that this Court finds necessary and proper under the circumstances.

                                  IV.
                        SECOND CAUSE OF ACTION
                     (TORTIOUS INTERFERENCE WITH
            PROSPECTIVE ECONOMIC ADVANTAGE – AS AGAINST ALL
                             DEFENDANTS)

         40.       JLL both adopts and incorporates ¶¶ 1–39 as if fully set forth below.

         41.       Upon information and belief, each of the Defendants were knowledgeable of

JLL’s reasonable expectation of profit as a result of JLL’s valid and enforceable

Development Rights and Construction Rights.

         42.       Upon information and belief, each of the Defendants intentionally and

improperly interfered with said reasonable expectation of profit by, in part, misrepresenting

                                                 9
1944297.1:000246:00002
             Case 5:19-cv-00762-D Document 1 Filed 08/20/19 Page 10 of 13



to JLL the status of negotiations and replatting discussions as related to the Promenade,

working together to draft and file the Revocation, and submitting replat information to the

City of Oklahoma City without JLL’s knowledge or involvement and despite prior

representations that such would not occur.

         43.       Upon information and belief, the Defendants’ conduct was driven by the

Defendants’ desire to divest JLL of its property rights and to their own benefit.

         44.       With respect to Kyser and Flake specifically, upon information and belief,

each of these individual Defendants acted for their own personal benefit and contrary to

the interest of GI.

         45.       JLL was damaged as a result of the Defendants’ wrongful conduct, as

described herein.

         WHEREFORE, JLL prays for judgment of this Court awarding JLL monetary

damages as permitted by law, including but not limited to punitive damages, and for such

other relief that this Court finds necessary and proper under the circumstances.

                                       V.
                             THIRD CAUSE OF ACTION
                 (CIVIL CONSPIRACY– AS AGAINST ALL DEFENDANTS)

         46.       JLL both adopts and incorporates ¶¶ 1–45 as if fully set forth below.

         47.       Upon information and belief, each of the Defendants knowingly worked

together to intentionally and wrongfully interfere with JLL’s Construction Rights and

Development Rights, and each of the Defendants knowingly worked together to

intentionally and wrongfully interfere with JLL’s reasonable expectation of profit

therefrom.

                                                 10
1944297.1:000246:00002
             Case 5:19-cv-00762-D Document 1 Filed 08/20/19 Page 11 of 13



         48.       JLL has been directly and proximately injured as a result of the Defendants’

wrongful conduct, as described herein.

         WHEREFORE, JLL prays for judgment of this Court awarding JLL monetary

damages as permitted by law, including but not limited to punitive damages, and for such

other relief that this Court finds necessary and proper under the circumstances.

                                     VI.
                           FOURTH CAUSE OF ACTION
                  (CONSTRUCTIVE FRAUD – AS AGAINST KYSER ONLY)

         49.       JLL both adopts and incorporates ¶¶ 1–48 as if fully set forth below.

         50.       Through the communications referenced in ¶¶ 24–34, and upon information

and belief, Kyser intentionally misled JLL and intentionally conveyed to JLL a false

impression that both Kyser and the other Defendants both acknowledged, and intended to

honor, JLL’s Construction Rights and Development Rights.

         51.       Upon information and belief, by choosing to convey only some of the

material information to JLL relating to the Promenade and JLL’s Development Rights and

Construction Rights, and choosing to withhold other known and equally (if not more so)

material information from JLL, Kyser had a duty to divulge all material facts to JLL

regarding the same.

         52.       By intentionally withholding or concealing material information from JLL,

Kyser misled JLL, and JLL did reasonably rely upon Kyser’s communications to JLL’s

detriment.

         WHEREFORE, JLL prays for judgment of this Court against Kyser and in favor of

JLL awarding JLL monetary damages as permitted by law, including but not limited to

                                                 11
1944297.1:000246:00002
             Case 5:19-cv-00762-D Document 1 Filed 08/20/19 Page 12 of 13



punitive damages, and for such other relief that this Court finds necessary and proper under

the circumstances.

                              VII.
                     FIFTH CAUSE OF ACTION
   (CIVIL CONSPIRACY TO COMMIT FRAUD – AS AGAINST FLAKE ONLY)

         53.       JLL both adopts and incorporates ¶¶ 1–52 as if fully set forth below.

         54.       Upon information and belief, Flake knowingly worked with Kyser to

intentionally withhold material information from JLL, despite Flake’s knowledge that

Kyser had conveyed other information to JLL regarding the Promenade and JLL’s

Development Rights and Construction Rights.

         55.       Upon information and belief, despite Flake’s knowledge that Kyser was

communicating only part of the material facts to JLL, Flake did not correct these omissions.

         56.       Instead, upon information and belief, Flake knowingly assisted Kyser with

misleading JLL, and JLL has been directly and proximately injured as a result of Flake’s

wrongful conduct, as described herein.

         WHEREFORE, JLL prays for judgment of this Court against Flake and in favor of

JLL awarding JLL monetary damages as permitted by law, including but not limited to

punitive damages, and for such other relief that this Court finds necessary and proper under

the circumstances.




                                                 12
1944297.1:000246:00002
             Case 5:19-cv-00762-D Document 1 Filed 08/20/19 Page 13 of 13



Dated:           August 20, 2019              Respectfully submitted,


                                              HALL, ESTILL, HARDWICK,
                                              GABLE, GOLDEN & NELSON, P.C.


                                       By:    s/Larry G. Ball
                                              Larry G. Ball, OBA #12205
                                              Tami J. Hines, OBA #32014
                                              100 North Broadway, Suite 2900
                                              Oklahoma City, OK 73102-8865
                                              Telephone: (405) 553-2828
                                              Facsimile: (405) 553-2855
                                              Email: lball@hallestill.com
                                              Email: thines@hallestill.com
                                              ATTORNEYS FOR PLAINTIFF,
                                              JLL CONSULTING, LLC




                                         13
1944297.1:000246:00002
